Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (Am.) filed on June 6, 2022 has been entered.
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on December 20, 2021 is acknowledged.  The traversal is on the ground(s) as set forth on p. 2 of the prior Office Action (OA) on March 30, 2022.  This is not found persuasive because of the reasons set forth on pp. 2-4 of the prior OA.  Therefore, the restriction requirement was made final. 
In view of Applicant’s cancellation of claims 11-20, no claim is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the bumper disposed at a middle portion of the second molded layer/soft substrate of the cleat in claims 1, 22 and 28 (see Pub. No.  US 20220015504 (Pub.’504) of this application at, e.g., ¶¶ 29-30, 35 and 44) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the OA to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA. The objection to the drawings will not be held in abeyance.
The Examiner respectfully submits that the specification describes (Pub.’504 ¶ 35):
In some embodiments, the cleat 220 is formed using an injection molding process and is adapted to fit a corresponding binding of a pedal. In some embodiments, the cleat is constructed of a hard substrate, such as glass filled nylon, using a double injected expanded polyethylene mold that adds layers to the hard portion of the cleat. The cleat includes soft textured bottom, which adds a layer of grip and a raised pad 224 in a middle portion (e.g., a square shaped pad, a square pad with a logo as illustrated, etc.) that may be used to control float friction during use of the exercise apparatus. In contrast to conventional systems in which a pad is assembled onto the cleat, the pad 224 of the present embodiment is molded as part of the bottom surface of the cleat. The cleat 220 enables the user to walk on most surfaces without impacting the surface of the rigid portion of the cleat 220. The cleat 220 is manufactured as a single piece and provides grip while walking, an integrated float friction bumper (e.g., pad 224), and is constructed with a hard structure to maintain functionality when engaged with a pedal. 

However, the bumper/pad 224 shown in FIGS. 2B and 2C is not raised from the bottom surface of the cleat 220, and does not have a square shape or any logo. Therefore, the bumper 223 is not “a raised pad” or “a square shaped pad, a square pad with a logo as illustrated, etc.” as described in specification.  
On the other hand, the ordinary and customary meaning, i.e., the plain meaning (MPEP §
2111.01) of the term “middle portion” is “equally distant from the ends or periphery of something” as seen in common website dictionary such as dictionary.reverso.net. However, FIGS. 2B and 2C show that the bumper 224 and the cleat 220 have substantially the same structure, size, shape, dimension and/or periphery. Thus, the bumper 224 is not at equally distant from the ends or periphery of the cleat 220; thus, the bumper 224 is not at the middle portion of the second molded layer of the cleat 220 as claimed. 
In addition, the bumper/raised pad 319 shown in FIG. 3I (Pub.’504 ¶ 39) is also not disposed at equally distant from two opposite ends or periphery (e.g., at 318 and 314 in FIG. 3J) of the cleat 310.  To the contrary, the bumper 319 as shown in FIG. 3I is disposed substantially adjacent to one end of the soft substrate 317 of the cleat 310.  Hence, FIG. 3I also does not show the bumper as claimed. Moreover, the embodiments of FIGS. 4-6 do not comprise the bumper as disclosed in Pub.’504 ¶ 40 et seq.  
Therefore, in summary, none of the figures show the bumper as claimed.
Specification
1.	The disclosure is objected to because of the informalities, e.g., each part of the claimed invention such as the textured surface in claims 1, 22 and 23 (Pub.’504 at, e.g., ¶¶ 5, 7, 28-29, 35, 41 and 44) should have been designated by a reference character.  Please see 37 CFR 1.84(p) and MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OA.
35 U.S.C. 112(b)
Claims 1-7, 10 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “hard” in claim 1, or “soft” in claims 1, 3, 6, 22, 26 and 28 is a relative term which renders the claims indefinite. The term “hard” or “soft” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and a person having ordinary skill in the art (PHOSITA) would not be reasonably apprised of the scope of the invention.  It is unclear, e.g., in claim 1, what range of modulus of rigidity, shear modulus, or Rockwell hardness of the material(s) of the claimed substrate(s) is(are) required in order to be considered as “a hard polymer substrate” or “a soft substrate.”  See Fredman v. Harris-Hub Co., Inc., 163 USPQ 397 (DC N Illinois 1969) (“Flexibility” and “rigidity" are relative terms, particularly since virtually anything will flex if enough pressure is applied to it.). 
b.	It is unclear whether the alternative limitation in claims 6 and 26 claim a Markush group or not.  If these claims call for the Markush group, the instant Markusk group is improper because it is not a closed group as evidenced by the open-ended term “comprises” or “includes,” hence, it is unclear what other alternatives are intended to be encompassed by the claims.  Please see MPEP §§ 2173.05(h), 2117 and 2111.03. 
35 USC § 103
Claims 1-7, 10, and 21-30, as best understood, are rejected under 35 U.S.C. 103 as obvious over Chretien et al. (US 20050188567 cited in Third Party Submission under 37 CFR 1.290 filed on May 3, 2022) in view of Hsieh (US 20200062338 cited as X category reference in Applicant’s corresponding application PCT/US2021/041489) and further in view of Lucchesi et al. (US 20160052593).
	Claim 1
Chretien teaches a cleat (1, FIGS. 1-5, ¶ 36 et seq.) formed of a single piece of molded layers (e.g., ¶¶ 9, 20, 27, 47, 50-51 and claims 3 and 10), the cleat (1) comprising:
a first molded layer (2, ¶¶ 10, 36) comprising having a rigid hard, polymer (plastic)  substrate, wherein the first molded layer forms a hole (3, ¶ 37) for connecting the molded layer cleat (1) to a shoe (not shown), and wherein the first molded layer (2) is adapted to engage binding elements of a pedal (¶ 36); and
a second molded layer (12-15, id. abstract, e.g., ¶¶ 7, 11, 17, 19, 42-48) having a soft substrate (12-15 formed of a material having coefficient of friction reduced relative to that the material of body 2. Ibid., abstract, ¶ 46 and claim 1) formed on an end portion (FIGS. 1-3 and 5) of the first molded layer (2), wherein the second molded layer (12-15) substantially conforming conforms to a shape of said portion of the first molded layer (2), and wherein the second molded layer (12-15) includes a bumper (13 that has a central vertical convex bearing surface 13 as shown in FIG. 1 and described in ¶ 43) disposed at a middle portion of the second molded layer (12-15) of the cleat (1).
As noted, Chretien’s second molded layer/soft substrate is similar to Applicant’s soft substrate 610, 612 shown in Applicant’s embodiment of FIG. 6. In summary, Chretien’ teaches the invention substantially as claimed.  However, Chretien disposes the second molded layer at the end portion instead of the bottom portion of the first molded layer, and Chretien does not explicitly teach a textured surface.
Hsieh teaches the second soft molded layer (31, e.g., thermoplastic polyurethane (TPU) or rubber, id. ¶ 24) disposed on the bottom portion of the first hard molded layer (10, ultra high hardness or polyoxymethylene (POM), id. ¶ 24) in order to, inter alia, provide anti-slip when walking (id. ¶¶ 4-5).
Lucchesi teaches the textured surface (21 or 22, FIGS. 2-5) in order to provide a relatively slip free surface (21, 22; id. ¶¶ 19-20).
It would have been obvious to the PHOSITA before the effective filing date (EFD) of the application:
a.	To rearrange Chretien’s second soft molded layer to the bottom portion of the first hard molded layer since it would provide, inter alia, anti-slip when walking as taught or suggested by Hsieh; and 
b.	To form the textured surface on Chretien’s second soft molded layer since it would provide the surface of Chretien second soft molded layer to be slip free as taught or suggested by Lucchesi.
The rearrangement of Chretien’s second soft molded layer and the forming of textured surface on Chretien’s second soft molded layer would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) cited in MPEP § 2144.04.
Claim 2
Chretien describes the cleat is “very exposed to wear when the cyclist walks on the ground” (id. ¶ 9).  Thus, Chretien implied that the cleat (1) forms a walking surface. On the other hand, Hsieh’s second molded layer (31) forms a walking surface (FIG. 5).  In addition, the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance. Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.   
Claim 3
Hsieh’s soft substrate (31) has properties to produce traction (anti-slip) on slippery surfaces (id. ¶ 24).
Claim 4 
The bumper (13) of Chretien’s second molded layer (12-15) is adapted to impart float friction during operation of the cleat within the pedal.  Further, it is well settled that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform, thus, it does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946).  See also MPEP § 2111.04.
Claim 5
Chretien’s first molded layer (2) is made of plastic (id. ¶ 36) and plastic includes nylon
See publication “Is nylon a plastic” from Microsoft Bing attached.  On the other hand, Hsieh teaches the first molded layer (10) comprising (glass-filled) nylon (id. ¶¶ 24 and 30).
Claim 6
Hsieh teaches the second molded layer (31) comprising a thermoplastic polyurethane
(TPU) in order to, inter alia, provide anti-slip when walking (id. ¶¶ 4-5, 24, 30).  See Fresenius USA Inc. v. Baxter International Inc., Fed. Cir., No. 2008-1306, 9/10/09 (With an element written in Markush form, “the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art” citing Schering Corp. v. Geneva Pharmaceuticals Inc., 339 F.3d 1373, 1380, 68 USPQ2d 1760 (Fed. Cir. 2003) (66 PTCJ 428, 8/8/03).  
It would have been obvious to the PHOSITA before the EFD of the application to select TPU for making Chretien’s second molded layer since it would, inter alia, provide anti-slip when walking as taught or suggested by Hsieh.  In addition, please note that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, Fed. Cir., No. 2008-1528, 4/24/09; and MPEP § 2144.07.      
Claim 7
Chretien teaches the first molded layer (2) and the second molded layer (12-15) being formed through an injection molding process to form the cleat as the single piece of molded layers.  Ibid. ¶¶ 9, 20, 27, 47, 50-51, etc. and claims 3 and 10.
Claim 10
Chretien’s cleat (1) is further adapted for use on an exercise cycle.  See In re Casey, 370 
F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963); In re Hutchison; and MPEP § 2111.04.
Claim 21
Chretien’s bumper (13) is an integrated float friction bumper molded via the second
molded layer (12-15) as part of a bottom surface of the cleat (similarly to Applicant’s integrated bumper 224 in Applicant’s embodiment of FIG. 2) as taught or suggested by Hsieh.
Claims 22-27
Please see claims 1-2 and 4-7 above.  In addition, note that by comparison of Chretien’s cleat (1) shown in Chretien’s FIGS. 1-5 and Applicant’s cleat (220, 310, etc.) shown in Applicant’s FIGS. 1-6, Chretien’s cleat (1) similarly comprises a single piece (1) having multiple substrates (2 and 12-15).
Claim 28  
Please see claim 1 above.  In addition, note that Chretien expressly teaches or suggests a shoe comprising a well-known upper portion (MPEP § 2144.03) and a sole for use with a bicycle which includes an exercise bicycle as seen in, e.g., title, abstract, ¶¶ 1-2, 17, 37, 40-42, claim 1.  Alternatively, note that Hsieh also teaches a shoe (50, FIG. 5) comprising a well-known upper portion (shown by a broken line at 50 in FIG. 5) and a sole (51) for use with a bicycle which includes an exercise bicycle (¶ 27).
Claim 29
Chretien’s bumper (13) is a raised pad (because the pad 13 is raised relative to the surface 12 as seen in, e.g., FIG. 1) formed as part of the second molded layer (12-15).
Claim 30
Chretien’s bumper (13) is positioned to control float friction of the cleat (1) when the cleat (1) is attached to the pedal.  See also stare decisis cited in claim 2 above.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: 
a. 	Van Der Hed3E (WO 2018093266 A1) teaches a bicycle adapter/cleat having a textured surface (28, FIG. 4); 
b.	Golesh et al. (US 20190054977) teaches a cleat having a textured surface (226, FIG. 4B, ¶ 31); 
c.	Xie (US 20070094898) teaches hard and soft layers/substrates (10 and 20, FIGS. 1-7) and bumper (232, FIG. 3).  Ibid. abstract and claims 1-20;
d.	Fouche et al. (US 20220153383) teaches a raised bumper (resilient member 38) to provide variable float for a cleat (id. abstract, ¶ 65 et seq.); 
e.	Hsieh et al. (US 20130312569) teaches hard and soft layers (32 and 34, FIG. 2) and a bumper (40, FIG. 10); and
f.	Chen (US 10,800,483) teaches a bumper (2, FIGS. 11-12) disposed at a middle portion of the cleat (1).  Ibid. claims 1-9. 
Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive.
Objections to the Drawings and Specification
The previous objections set forth in the prior OA are withdrawn in view of Applicant’s amendments.  However, the amendments necessitate new objections as seen above.
35 USC 112
The rejections of claims 8-9 under 35 USC 112(a) in the prior OA are withdrawn in view of Applicant’s amendments.  However, the amendments do not overcome the rejections under 35 USC 112(b) as seen above.
35 USC 102/103
The previous rejections under 35 USC 102/103 in the prior OA are withdrawn in view of Applicant’s amendments.  Applicant’s arguments (Am. pp. 8-10) have been considered but are deemed to be moot in view of new grounds of rejections above. 
Newly Added Claims
New claims 21-30 are not allowable as set forth above.
Conclusion
	In view of the foregoing, the application is not in condition for allowance.
Finality
Applicant's amendments necessitated the new ground(s) of rejection presented in this OA.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656